     Case 5:20-cv-00851-DDP-SHK Document 1 Filed 04/21/20 Page 1 of 13 Page ID #:1


      Abbas Kazerounian, Esq. (SBN: 249203)
1
      ak@kazlg.com
2     KAZEROUNI LAW GROUP, APC
      245 Fischer Avenue, Suite D1
3
      Costa Mesa, CA 92626
4     Telephone: 800.400.6808
      Facsimile: 800.520.5523
5
6     Yana A. Hart, Esq. (SBN: 306499)
      yana@kazlg.com
7     KAZEROUNI LAW GROUP, APC
8     2221 Camino Del Rio South, Suite 101
      San Diego, CA 92108
9     Telephone: (619) 233-7770
10    Facsimile: (619) 297-1022
11    Counsel for Plaintiff and the
      Putative Class
12
13
14                    IN THE UNITED STATE DISTRICT COURT

15          CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

16
       RYAN ODOM, on behalf of himself and      Case No.: 5:20-cv-00851
17     others similarly situated,
18                                              CLASS ACTION COMPLAINT
       Plaintiff,
19                                              VIOLATIONS OF THE
       v.
20                                              TELEPHONE CONSUMER
       ECA MARKETING, INC.,                     PROTECTION ACT of 1991, 47
21                                              U.S.C § 227
       Defendant.
22
23                                              DEMAND FOR JURY TRIAL

24
25
26
27
28
     Case 5:20-cv-00851-DDP-SHK Document 1 Filed 04/21/20 Page 2 of 13 Page ID #:2



1                                      INTRODUCTION

2     1.    Ryan Odom (“Plaintiff”), brings this action for damages, injunctive relief, and

3           any other available legal or equitable remedies, resulting from the illegal

4           actions of ECA Marketing, Inc. (“Defendant”), in negligently, knowingly,

5           and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone, in

6           violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.,

7           (“TCPA”), thereby invading Plaintiff’s privacy. Plaintiff alleges as follows

8           upon personal knowledge as to his own acts and experiences and, as to all other

9           matters, upon information and belief, including investigation conducted by

10          Plaintiff’s attorneys.

11    2.    The TCPA was designed to prevent calls and messages like the ones described

12          within this complaint and to protect the privacy of citizens like Plaintiff.

13          “Voluminous consumer complaints about abuses of telephone technology—

14          for example, computerized calls dispatched to private homes—prompted

15          Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740,

16          744 (2012).

17    3.    In enacting the TCPA, Congress intended to give consumers a choice as to

18          how creditors and telemarketers may call them, and made specific findings that

19          “[t]echnologies that might allow consumers to avoid receiving such calls that

20          are not universally available, are costly, are unlikely to be enforced, or place

21          an inordinate burden on the consumer.” TCPA, Pub.L. No. 102-243, § 11.

22          Toward this end, Congress found:

23                        Banning such automated or prerecorded telephone calls to
24                        the home, except when the receiving party consents to
                          receiving the call or when such calls are necessary in an
25                        emergency situation affecting the health and safety of the
26                        consumer, is the only effective means of protecting
                          telephone consumers from this nuisance and privacy
27                        invasion.
28
     Case 5:20-cv-00851-DDP-SHK Document 1 Filed 04/21/20 Page 3 of 13 Page ID #:3



1           Id. at § 12; see also, Martin v. Leading Edge Recovery Solutions, LLC, 2012
2           WL 3292838, at *4 (N.D. Ill. Aug. 10, 2012) (citing Congressional finding on

3           TCPA’s purpose).

4     4.    Congress also specifically found that “the evidence presented to the Congress

5           indicates that automated or prerecorded calls are a nuisance and an invasion of

6           privacy, regardless of the type of call […].” Id. at §§ 12-13. See also, Mims,

7           132 S. Ct. at 744.

8     5.    As Judge Easterbrook of the Seventh Circuit explained in a TCPA case

9           regarding calls similar to this one:

10                      The Telephone Consumer Protection Act […] is well known
                        for its provisions limiting junk-fax transmissions. A less
11
                        litigated part of the Act curtails the use of automated dialers
12                      and prerecorded messages to cell phones, whose subscribers
                        often are billed by the minute as soon as the call is answered
13
                        – and routing a call to voicemail counts as answering the
14                      call. An automated call to a landline phone can be an
                        annoyance; an automated call to a cell phone adds expense
15
                        to annoyance.
16
            Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
17
      6.    Plaintiff brings this case as a class action seeking damages for himself and all
18
            others similarly situated.
19
                                  JURISDICTION & VENUE
20
      7.    This Court has federal question jurisdiction because this case arises out of
21
            violation of federal law: TCPA, 47 U.S.C. § 227 et seq.
22
      8.    This Court has personal jurisdiction over Defendant because, during the
23
            relevant time period, Defendant made unsolicited marketing calls to
24
            California consumers. Defendant’s marketing campaign, which caused harm
25
            to purported class members across the country, emanated from Minnesota. As
26
            such, Defendant has purposefully availed itself of the laws and markets of the
27
28
     Case 5:20-cv-00851-DDP-SHK Document 1 Filed 04/21/20 Page 4 of 13 Page ID #:4



1            State of California and this District by intentionally calling individuals located
2            in California with the California area codes.
3     9.     Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons (i)
4            Plaintiff resides in the County of Riverside, State of California, which is within
5            this judicial district; (ii) the conduct complained of herein occurred within this
6            judicial district; and (iii) Defendant conducted business within this judicial
7            district at all times relevant.
8                                  PARTIES & DEFINITIONS
9     10.    Plaintiff is, and at all times mentioned herein was, a natural person residing in
10           the City of Corona, County of Riverside, in the State of California.
11    11.    Defendant is, and at all times mentioned herein, was a Minnesota corporation,
12           with its principal place of business in St. Paul, Minnesota. Defendant regularly
13           conducts business within the State of California.
14    12.    Defendant is, and at all times mentioned herein was, a “person” as defined by
15           47 U.S.C. §153 (39).
16    13.    Defendant, “ECA Marketing is a National Annuity and Life Marketing
17           Organization doing business in all 50 states and several U.S. territories.”1
18                                 FACTUAL ALLEGATIONS
19    14.    Upon information and belief, Defendant regularly makes autodialed telephone
20           calls to consumers in order to solicit business.
21    15.    Plaintiff is, and has been at all times relevant to this action, the regular and sole
22           user of his cellular telephone number.
23    16.    At no point did Plaintiff inquire Defendant about its services or provide

24           authorization to receive autodialed calls or prerecorded messages on his

25           cellular telephone from Defendant.

26    17.    Nonetheless, on or around March 8, 2020, at approximately 9:13 PM,

27           Defendant called Plaintiff’s cellular telephone from the number +1(877) 941-

28    1
          https://www.ecamarketing.com/PublicAboutECA/AboutECA
     Case 5:20-cv-00851-DDP-SHK Document 1 Filed 04/21/20 Page 5 of 13 Page ID #:5



1           5273 and left a one minute and forty second, pre-recorded voice message
2           stating:
3                  If your clients are like [pause] If your clients are like most
4                  Americans, they save the majority of their retirement
                   assets in tax deferred vehicles like 401ks and IRAs. Tax
5                  rates go up, how much of their hard-earned money will
6                  they really get to keep? In David McKnight’s
                   groundbreaking book, The Power of Zero, he provides you
7                  with a step by step road map on how to get to a 0% tax
8                  bracket effectively eliminating tax rate risk from your
                   client’s retirement picture. Why is the 0% tax bracket so
9                  powerful? Because if tax rates double, two times zero is
10                 still zero. The day of reckoning is fast approaching. Are
                   you ready to do what it takes to help your clients
11                 experience the power of zero? Go to pozfaststart.com,
12                 that’s pozfaststart.com to get your free kit. Take your first
                   step to cranking up your marketing and request your free
13                 power of zero fast start kit. Included in the kit are twenty-
14                 five copies of the best-selling The Power of Zero hard
                   covered books, twenty-five copies of The Power of Zero
15                 the tax [inaudible] Is Coming DVDs, an exclusive video
16                 guide featuring best-selling author and MPRT Top of the
                   Table Agent David McKnight, and how to use both the
17                 books and the video for successful prospecting. You’ll
18                 also get a fast-acting bonus, cracking the iul code two
                   virtual summit recordings on demand. Total value of this
19                 free offer is $1,994. Yours free, conditions and restrictions
20                 may      apply.     Go      to    pozfaststart.com,      that’s
                   pozfaststart.com.
21
22    18.   As of March 26, 2020, the webpage located at http://pozfaststart.com
23          advertises the sale of the “Power of Zero Fast Start Kit”, and includes links to
24          register for these marketing materials. Defendant’s corporate logo is located
25          on the bottom left corner of the webpage. The bottom right corner of the
26          webpage includes the language “Copyright 2020 ECA Marketing Inc. All
27          Rights Reserved, as well as the disclaimer “Conditions and Restrictions may
28          apply. Minimum new target life production of $2500 or $50k Annuity MYGA
     Case 5:20-cv-00851-DDP-SHK Document 1 Filed 04/21/20 Page 6 of 13 Page ID #:6



1            or FIA premium through ECA Marketing with any carrier required. All
2            business must go paid, any charge backs will be billed to agent along with
3            retail cost of the POZ Fast Start package. Carrier contracting required.”2
4     19.    Plaintiff did not give “prior express consent,” to receive calls from an ATDS
5            or leave a pre-recorded voice mail message.
6     20.    Defendant’s call was not for the purpose of an emergency. Defendant’s call
7            was unsolicited and not in response to an inquiry from Plaintiff.
8     21.    Upon information and belief, Defendant has a policy and regular practice of
9            placing calls, or knowingly sanctioning such calls, to consumers using a pre-
10           recorded or automated voice and an ATDS.
11    22.    Upon information and belief, the ATDS used by Defendant has the capacity to
12           store or produce telephone numbers to be called, using a random or sequential
13           number generator.
14    23.    The ATDS used by Defendant also has the capacity to, and does, call telephone
15           numbers from a list of databases of telephone numbers automatically and
16           without human intervention.
17    24.    The TCPA clearly prohibits making non-emergency calls “using any [ATDS]
18           or an artificial or prerecorded voice . . . to any telephone number assigned to a
19           . . . cellular telephone service . . ..” 47 U.S.C. § 227(b)(1)(A). The statute
20           provides for $500.00 in statutory damages for each negligent violation, id. §
21           227(b)(3)(B). However, if the court finds that the defendant “willfully or
22           knowingly” violated the TCPA, it can award up to $1,500 in statutory
23           damages. Id.
24    25.    Defendant’s call forced Plaintiff and other similarly situated class members to
25           live without the utility of their cellular phones by occupying their cellular
26           telephone with one or more unwanted calls, causing a nuisance and lost time.
27
28    2
          http://pozfaststart.com.
     Case 5:20-cv-00851-DDP-SHK Document 1 Filed 04/21/20 Page 7 of 13 Page ID #:7



1     26.   As a result thereof, Plaintiff has been damaged as set forth in the Prayer for
2           Relief herein.
3     27.   Plaintiff seeks statutory damages and injunctive relief under 47 U.S.C §
4           227(b)(3).
5                                         STANDING
6     28.   Standing is proper under Article III of the Constitution of the United States of
7           America because Plaintiff’s claims state: (a) valid injuries in fact; (b) which
8           are traceable to the conduct of Defendant; and (c) are likely to be redressed by
9           a favorable judicial decision. See, Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547
10          (2016); Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).
11          “Injury in Fact” Prong
12    29.   Plaintiff’s injury in fact must be both “concrete” and “particularized” in order
13          to satisfy the requirements of Article III of the Constitution, as articulated in
14          Spokeo. Spokeo, 136 S.Ct. at 1547.
15    30.   For an injury to be “concrete” it must be a de facto injury, meaning that it
16          actually exists. Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638
17          (7th Cir. 2012). In this case, Defendant placed a call Plaintiff’s cellular
18          telephone, using an ATDS and pre-recorded voice. Such calls are a nuisance,
19          an invasion of privacy, and an expense to Plaintiff. All three of these injuries
20          are concrete and de facto.
21    31.   For an injury to be “particularized” means the injury must “affect the Plaintiff
22          in a personal and individual way.” Spokeo, Inc., 136 S.Ct. at 1543. In this
23          case, Defendant invaded Plaintiff’s privacy and peace by calling his cellular
24          telephone, and did this with the use of an ATDS and pre-recorded message.
25          Furthermore, Plaintiff became preoccupied and annoyed listening to
26          Defendant’s voice message. All of these injuries are particularized and specific
27          to Plaintiff and will be the same injuries suffered by each member of the
28          putative Classes.
     Case 5:20-cv-00851-DDP-SHK Document 1 Filed 04/21/20 Page 8 of 13 Page ID #:8



1               “Traceable to the Conduct of Defendant” Prong
2     32.       The second prong required to establish standing at the pleadings phase is
3               Plaintiff must allege facts to show his injuries are traceable to the conduct of
4               Defendant.
5     33.       Upon information and belief, Defendant placed the March 8, 2020 call, to
6               market its “Power of Zero Fast Start Kit”, which would include payments and
7               commission fees for Defendant’s services.3 Defendant’s March 8, 2020 call
8               directing Plaintiff to Defendant’s website http://pozfaststart.com is the sole
9               source of Plaintiff’s injuries. Therefore, Plaintiff has illustrated facts that show
10              his injuries are traceable to the conduct of Defendant.
11              “Injury is Likely to be Redressed by a Favorable Judicial Opinion” Prong
12    34.       The third prong to establish standing at the pleadings phase requires Plaintiff
13              to allege facts to show the injuries are likely to be redressed by a favorable
14              judicial opinion.
15    35.       In the present case, Plaintiff’s Prayer for Relief includes a request for damages
16              for the call Defendant placed, as authorized by statute in 47 U.S.C. § 227. The
17              statutory damages were set by Congress and specifically redress the financial
18              damages suffered by Plaintiff and the members of the putative Classes.
19    36.       Because all standing requirements of Article III of the U.S. Constitution have
20              been met, Plaintiff has standing to sue Defendant on the stated claims.
21                                   CLASS ACTION ALLEGATIONS
22    37.       Plaintiff brings this action on behalf of himself and on behalf of all others
23              similarly situated (“the Class”).
24    38.       Plaintiff represents, and is a member of, the Class, consisting of:
25
                       All persons within the United States who received any call
26                     from Defendant or its agent/s and/or employee/s to said
                       person’s cellular telephone made through the use of any
27
28    3
          Id.
     Case 5:20-cv-00851-DDP-SHK Document 1 Filed 04/21/20 Page 9 of 13 Page ID #:9


                   automatic telephone dialing system or prerecorded voice
1
                   within the four years prior to the filing of this Complaint.
2
3     39.   Defendant and its employees or agents are excluded from the Class.
4     40.   This suit seeks only damages and injunctive relief for recovery of economic
5           injury on behalf of the Class and it expressly is not intended to request any
6           recovery for personal injury and claims related thereto. Plaintiff reserves the
7           right to expand the Class definition to seek recovery on behalf of additional
8           persons as warranted as facts are learned in further investigation and discovery.
9     41.   Numerosity. Plaintiff does not know the number of members in the Class but
10          believes the Class members number is in the thousands, if not more. Thus, this
11          matter should be certified as a Class action to assist in the expeditious litigation
12          of this matter. The Class can be identified through Defendant’s records and/or
13          Defendant’s agent’s records.
14    42.   Existence and Predominance of Common Questions of Law and Fact.
15          There is a well-defined community of interest in the questions of law and fact
16          involved affecting the parties to be represented. The questions of law and fact
17          to the Class predominate over questions which may affect individual Class
18          members, including the following:
19                     i. Whether, within the four years prior to the filing of the
20                        Complaint, Defendant made any call(s) (other than a call made
21                        for emergency purposes or made with the prior express consent
22                        of the called party) to the Class members using any ATDS or an
23                        artificial or prerecorded voice to any telephone number assigned
24                        to a cellular telephone service;
25                    ii. Whether Defendant’s conduct was knowing and/or willful;
26                   iii. Whether Plaintiff and the Class members were damaged thereby,
27                        and the extent of damages for such violation(s); and
28
 Case 5:20-cv-00851-DDP-SHK Document 1 Filed 04/21/20 Page 10 of 13 Page ID #:10



1                    iv. Whether Defendant should be enjoined from engaging in such
2                        conduct in the future.
3    43.   Typicality. As a person who received a call from Defendant in which
4          Defendant used an ATDS and/or an automated and prerecorded voice, without
5          Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical of
6          the Class.
7    44.   Adequacy of Representation. Plaintiff will fairly and adequately represent
8          and protect the interests of the members of the Class in that Plaintiff has no
9          interest antagonistic to any Class member. Further, Plaintiff has retained
10         counsel experienced in handling class action claims and claims involving
11         violations of the Telephone Consumer Protection Act.
12   45.   Superiority. A class action is a superior method for the fair and efficient
13         adjudication of this controversy. Class-wide damages are essential to induce
14         Defendant to comply with federal law. The interest of Class members in
15         individually controlling the prosecution of separate claims against Defendant
16         is small because the maximum statutory damages in an individual action for
17         violation of privacy are minimal. Management of these claims is likely to
18         present significantly fewer difficulties than those that would be presented in
19         numerous individual claims.
20   46.   Defendant has acted on grounds generally applicable to the Class, thereby
21         making appropriate final injunctive relief and corresponding declaratory relief
22         with respect to the Class as a whole.
23                                      First Cause of Action
24                               Negligent Violations of the TCPA
25                                      47 U.S.C. § 227 et seq.
26   47.   Plaintiff incorporates by reference all of the above paragraphs of this
27         Complaint as though fully stated herein.
28   48.   The foregoing acts and omissions of Defendant constitute multiple negligent
 Case 5:20-cv-00851-DDP-SHK Document 1 Filed 04/21/20 Page 11 of 13 Page ID #:11



1          violations of the TCPA, including but not limited to each and every one of the
2          above-cited provisions of 47 U.S.C. § 227 et seq.
3    49.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq.,
4          Plaintiff and the Class are entitled to an award of $500.00 in statutory damages,
5          for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
6    50.   Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting
7          such conduct in the future.
8                                     Second Cause of Action
9                        Knowing and/or Willful Violations of the TCPA
10                                       47 U.S.C. § 227 et seq.
11   51.   Plaintiff incorporates by reference all of the above paragraphs of this
12         Complaint as though fully stated herein.
13   52.   The foregoing acts and omissions of Defendant constitute multiple knowing
14         and/or willful violations of the TCPA, including but not limited to each and
15         every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
16   53.   As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
17         227 et seq., Plaintiff and each member of the Class is entitled to treble
18         damages, as provided by statute, up to $1,500.00, for each and every violation,
19         pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
20   54.   Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting
21         such conduct in the future.
22                                    PRAYER FOR RELIEF
23   55.   Wherefore, Plaintiff respectfully requests the Court grant Plaintiff and each
24         Class member the following relief against Defendant:
25             • Certify the Class as requested herein;
26             • Appoint Plaintiff to serve as the Class Representative in this matter;
27             • Appoint Plaintiff’s Counsel as Class Counsel in this matter; and
28             • Any such further relief as may be just and proper.
 Case 5:20-cv-00851-DDP-SHK Document 1 Filed 04/21/20 Page 12 of 13 Page ID #:12



1          In addition, Plaintiff and the Class pray for further judgment as follows against
2    each Defendant:
3                                      First Cause of Action
4                                 Negligent Violations of the TCPA
5                                      47 U.S.C. § 227 et seq.
6              • As a result of Defendant’s negligent violations of 47 U.S.C. §
7                 227(b)(1), Plaintiff seeks for himself and each Class member $500.00
8                 in statutory damages, for each and every violation, pursuant to 47
9                 U.S.C. § 227(b)(3)(B).
10             • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
11                conduct in the future.
12             • Any other relief the Court may deem just and proper.
13                                    Second Cause of Action
14                      Knowing and/or Willful Violations of the TCPA
15                                     47 U.S.C. § 227 et seq.
16             • As a result of Defendant’s willful and/or knowing violations of 47
17                U.S.C. § 227(b)(1), Plaintiff seeks for himself and each Class member
18                treble damages, as provided by statute, up to $1,500.00 for each and
19                every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
20                227(b)(3)(C).
21             • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
22                conduct in the future.
23             • Any other relief the Court may deem just and proper.
24                                         TRIAL BY JURY
25   56.   Pursuant to the Seventh Amendment to the Constitution of the United States
26         of America, Plaintiff is entitled to, and demands, a trial by jury.
27
28
 Case 5:20-cv-00851-DDP-SHK Document 1 Filed 04/21/20 Page 13 of 13 Page ID #:13


     Dated: April 21, 2020                   Respectfully submitted,
1
2
                                            s/ Abbas Kazerounian
3
                                            Abbas Kazerounian, Esq.
4                                           ak@kazlg.com
                                            Counsel for Plaintiff and the Putative
5
                                            Class
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
